Citation Nr: 0116132	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  00-11 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an increased rating for residuals of a left 
elbow contusion, currently evaluated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1954 to December 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the San Juan, 
Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a rating in excess of 10 
percent for left elbow epicondylitis with arthritis and 
degenerative joint disease, as residuals of contusion.


REMAND

The veteran's service-connected left elbow disability has 
been found to encompass arthritis, and to date has been rated 
based on limitation of motion.  The record reflects, however, 
that there may also be neurological involvement.  In November 
1998 the veteran underwent electrodiagnostic studies which 
revealed a diagnosis of bilateral median nerve entrapment at 
the wrist level (CTS) and bilateral ulnar nerve entrapment 
across the elbow (UNEE).  The examiner noted that it was 
unusual to have bilateral concomitant injures, and that "due 
to trauma and contracture of the left elbow, this may explain 
the above, as perhaps a cumulative trauma due to overwise 
[sic] of other anatomical areas in upper extremities".  On a 
private treatment record dated in June 1999 examination of 
the left elbow showed a positive Tinel's sign in the ulnar 
nerve.  In September 2000, the impression on examination was 
mild left elbow impingement and tenderness, and the 
assessment included left elbow stiffness and neuropathy with 
UNEE and CTS.  

On VA examination in September 1999 the veteran reported 
having severe pain in the lateral and posterior aspect of the 
left elbow and upon palpation, electricity sensation of the 
left elbow, however, there was no commentary on any 
neurological involvement of the left elbow, and there was no 
indication that the VA examiner reviewed the veteran's claims 
folder, including the November 1998 electrodiagnostic 
studies.  Fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination which takes into account the records of prior 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  Accordingly, on remand, the veteran should 
be scheduled for VA examinations in orthopedics and neurology 
to assess the nature and current severity of his service-
connected left elbow disability.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, 
on remand the RO should ensure compliance with the notice and 
duty to assist provisions contained in the new law.  Because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  In an effort to assist the RO, the Board has 
reviewed the claims file and identified certain assistance 
that must be rendered to comply with the VCAA.  However, it 
is the RO's responsibility to ensure that all appropriate 
development is undertaken.

In that regard, the Board notes that the veteran has 
submitted, along with waivers of initial review by the RO, 
treatment records from Dr. Amarilis Silva Herrera, Dr. Lidia 
Garib-Garcia, and Dr. Lydia Lugo-Emanuelli showing treatment 
for his left elbow disability.  On remand, the RO should 
ensure that complete treatment records for the veteran have 
been obtained from these treatment providers.  


Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his left elbow disability since 1999.  
After securing the necessary releases, 
the RO should request copies of any 
previously unobtained medical records for 
association with the claims folder.  This 
should specifically include complete 
treatment records from Dr. Amarilis Silva 
Herrera, Dr. Lidia Garib-Garcia, and Dr. 
Lydia Lugo-Emanuelli. 

3.  Thereafter, the veteran should be 
afforded VA examinations in orthopedics 
and neurology to ascertain the nature and 
severity of his service-connected 
residuals of a left elbow contusion.  The 
claims folder must be reviewed by the 
examiner prior to conducting the 
examination and the examiner should 
specifically note that the file has been 
reviewed.  All indicated special tests 
and studies should be conducted, to 
include range of motion studies expressed 
in degrees and in relation to normal 
range of motion.  The examiner should be 
asked to determine whether the veteran's 
left elbow exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the low 
back is used repeatedly over a period of 
time.  This determination should, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
If this is not feasible, then the 
examiner should so indicate.  The 
examiner should indicate whether any 
neurological impairment is due to the 
service-connected left elbow disability, 
and if so, should explain the nature and 
severity of the neurological involvement.  

4.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The veteran is also advised that failure to 
cooperate by reporting for a scheduled examination may result 
in the denial of his claim. 38 C.F.R. § 3.655 (2000).  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


